Citation Nr: 1113401	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2009, the Board remanded this appeal to the RO, via the Appeals Management Center (AMC), for further development.  In December 2010, the issue was referred to an independent medical expert for an opinion as to the etiology of the Veteran's psychiatric disorders.  The AMC and RO have sufficiently complied with the mandates of the Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This decision by the Board is limited to the issue of entitlement to service connection for PTSD. Service connection for psychiatric disorders other than PTSD has not been developed for appellate review and thus will not be addressed.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors have been verified.

2.  Current medical evidence includes a diagnosis of PTSD and competent, probative evidence of a nexus between the Veteran's current PTSD and the in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished.

General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes  that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2010), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or 
psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

Analysis

The Veteran claims that he has PTSD as a result of his in-service stressors.  Specifically, the Veteran asserts that he was in an altercation with other soldiers and that he watched planes crash onto his ship and that these stressors led to his PTSD.  Although the Veteran's service treatment records did not note complaints of or treatment for any psychiatric disorder, his stressors have been sufficiently verified; January 1970 treatment records report the Veteran's treatment for contusions in the facial area following a fight and December 1970 air records confirm a plane crash.  Accordingly as these in-service stressors are conceded, the issue as to whether the Veteran may be service connected for PTSD hinges on whether these stressors are sufficiently linked to a diagnosis of PTSD which meets the criteria of 38 C.F.R. § 4.125(a).  

The record includes conflicting opinions as to whether the Veteran presently carries a diagnosis of PTSD.  Notably, private psychologist, Dr. E.H., opined in April 2006 that the Veteran had chronic PTSD.  Conversely, the Veteran's June 2007 VA examiner determined that the Veteran's symptoms failed to meet the diagnostic criteria for PTSD.

In an attempt to reconcile these conflicting medical opinions, in December 2010, the Board sent the claims file to an independent medical examiner, Dr. D.K.  In its request, the Board noted the conflicting opinions of Dr. E.H. and the June 2007 VA examiner and specifically requested an opinion as to whether it was at least as likely as not that the Veteran had PTSD as a result of his verified in-service stressors.  Further, as the record demonstrated that the Veteran had additional psychiatric conditions, the independent medical examiner was requested to determine whether it was at least as likely as not that the Veteran had a chronic psychiatric disorder other than PTSD which had its onset in service or was otherwise related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In accordance with the Board's instructions, the independent medical examiner discussed the medical evidence.  He noted private psychiatrist Dr. E.H's report that the Veteran had chronic PTSD and chronic depression.  He also reported on the June 2007 VA examiner's findings that the Veteran had major depressive disorder, anxiety disorder, not otherwise specified and alcohol dependence in remission but not PTSD as the Veteran's symptoms failed to meet the requisite diagnostic criteria.  

The independent medical examiner explained the findings of Dr. E.H. and the June 2007 VA examiner at great length and, having reviewed all of the Veteran's records, concluded that the clinical record seemed clear in supporting a diagnosis of PTSD.  He stated that it was his medical opinion that the Veteran had PTSD related to the verified in-service stressors.

He also found, however, that the record did not supply a causal relation between the Veteran's PTSD and his other psychiatric diagnoses.  The independent medical examiner stated that, given the Veteran's history of risk factors and poor mental health, such disorders did not appear to be related to his PTSD or to his service.  The examiner concluded that it was not as likely as not that major depression and alcohol dependence had their onset in service or were otherwise related to service.  

As noted above, service connection for PTSD is established where there is a diagnosis of PTSD which meets the requisite criteria, a verified in-service stressor and a link between the two.  In this case, the evidence demonstrates two confirmed in-service stressors and, as shown by the independent medical examiner, a diagnosis of PTSD which is contributed to the Veteran's stressors. 
ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


